DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are currently pending and have been examined.

Petition
Applicant's Petition dated 05/06/2020 was granted on 07/29/2020, wherein the Restriction Requirement dated 10/16/2019 is withdrawn and claims 9-12 are rejoined for consideration.

Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 recites: “wherein the communications module is configured to cause … the physical ex-change of a …”, where it appears the claim language should have stated “exchange”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).




Claim 1-7:
Step 1
Claims 1-7 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) transaction agreements, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions, such as agreements in the form of contracts, sales activities or behaviors, or business relations.
cause generation of a supply medium transaction agreement about the physical exchange of a supply medium between the first entity and the further entity 
generate at least one query message, comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion, and/or at least one acceptance message, comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion, based on a supply medium plan created for the first entity or the at least one further entity, respectively
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements "a first entity connectable to at least one physical supply channel network", "at least one further entity connectable to the physical supply channel network", "at least one peer-to-peer network configured to provide a peer-to-peer application", "wherein the first entity comprises at least a first communications device connectable to the peer-to-peer network", "wherein the at least one further entity comprises at least one further communications device connectable to the peer-to-peer network", "wherein at least one of the communications devices is configured at least to", "by means of the peer-to-peer application", "wherein at least one of the communications devices is configured to” and “of the communications device" merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-7 further recite (i.e., set forth or describe) the abstract idea of transaction agreements. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claim 8:
Step 1
Claim 8 is directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.



Step 2A Prong One
Claim 8 recites (i.e., sets forth or describes) transaction agreements, an abstract idea. Specifically, but for the additional elements, Claim 8 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions, such as agreements in the form of contracts, sales activities or behaviors, or business relations.
causing generation of at least one supply medium transaction agreement about the physical exchange of a supply medium between the first entity and the other entity
wherein at least one query message, comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion, and/or at least one acceptance message, comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion, is generated based on a supply medium plan created for at least one of the entities
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 8 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “by means of the peer-to-peer application” and “of the communication device” merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “by sending a message, comprising instructions for generating a supply medium transaction agreement”).

Step 2B
The additional elements, taken individually and in combination, do not result in claim 8, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Claim 9:
Step 1
Claim 9 is directed to a computer-implemented communications device (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 9 recites (i.e., sets forth or describes) transaction agreements, an abstract idea. Specifically, but for the additional elements, Claim 9 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions, such as agreements in the form of contracts, sales activities or behaviors, or business relations.
cause generation of a supply medium transaction agreement about the physical ex-change of a supply medium between the first entity and a further entity
generate at least one query message, comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion, and/or at least one acceptance message, comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion, based on a supply medium plan created for the entity
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 9 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements "at least one communications module configured to communicate with a peer-to-peer network providing a peer-to-peer application", "wherein the communications module is configured to", "by means of the peer-to-peer application", "wherein the communications device is configured to" and "of the communications device" merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “by sending a message, comprising instructions for generating a supply medium transaction agreement”).

Step 2B
The additional elements, taken individually and in combination, do not result in claim 9, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Claim 10:
Step 1
Claim 10 is directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 10 recites (i.e., sets forth or describes) transaction agreements, an abstract idea. Specifically, but for the additional elements, Claim 10 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions, such as agreements in the form of contracts, sales activities or behaviors, or business relations.
causing generation of a supply medium transaction agreement about the physical exchange of a supply medium between the first entity and a further entity 
generating at least one query message, comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion, and/or at least one acceptance message, comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion, based on a supply medium plan created for the entity
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 10 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “by means of the peer-to-peer application” and “of the communication device” merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “by sending a message, comprising instructions for generating a supply medium transaction agreement”).

Step 2B
The additional elements, taken individually and in combination, do not result in claim 10, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Claim 12:
Step 1
Claim 12 is directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 12 recites (i.e., sets forth or describes) transaction agreements, an abstract idea. Specifically, but for the additional elements, Claim 12 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions, such as agreements in the form of contracts, sales activities or behaviors, or business relations.
wherein the message from the first entity can cause the generation of a supply medium transaction agreement about the physical exchange of a supply medium between the first entity and a further entity
generating of the supply medium transaction agreement upon receipt of the message
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 12 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “from a communications device of a first entity connectable to a physical network” merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. "receiving of at least one message, comprising instructions for generating a supply medium transaction agreement" and "wherein at least one query message, comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion, and/or at least one acceptance message, comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion, based on a supply medium plan created for the entity of the communications device is received").

Step 2B
The additional elements, taken individually and in combination, do not result in claim 12, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Claims 11 is rejected under 35 U.S.C. 101 because it fails to claim statutory subject matter.

Claim 11 is directed to a peer-to-peer application without any structural recitations. Claims that are not directed to any of the statutory categories include computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations (See MPEP 2106.03 I). Therefore, claims 11 is rejected under 35 U.S.C. 101 as failing to claim statutory subject matter.












Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Means-Plus-Function
Claim 4 recites “the peer-to-peer application comprises encryption means and/or signature means and/or verification means, wherein at least one means of the encryption means and/or signature means and/or verification means is configured to store at least each supply medium transaction agreement generated”, which invokes 35 U.S.C. 112(f) interpretation. When a claim containing a computer-implemented 112(f) claim limitation is found to be indefinite under 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function(s), it will also lack written description under 112(a). Therefore, claim 4 is rejected as being failing to comply with the written description requirement.
Claim 11 recites “means for receiving …” and “means of generating …”, which invoke 35 U.S.C. 112(f) interpretation. When a claim containing a computer-implemented 112(f) claim limitation is found to be indefinite under 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function(s), it will also lack written description under 112(a). Therefore, claim 4 is rejected as being failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 4, 6-7, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Means-Plus-Function
Regarding Claim 4, the phrase “the peer-to-peer application comprises encryption means and/or signature means and/or verification means, wherein at least one means of the encryption means and/or signature means and/or verification means is configured to store at least each supply medium transaction agreement generated” invokes 35 U.S.C. 112(f). To support this position, the Examiner notes the following. The term “means” for performing the claimed function is used. Further, the term “means” is modified by functional language “configured to store”. Lastly, the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function.
Regarding Claim 11, the phrase “means for receiving …” invokes 35 U.S.C. 112(f). To support this position, the Examiner notes the following. The term “means” for performing the claimed function is used. Further, the term “means” is modified by functional language “for receiving”. Lastly, the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function.
Regarding Claim 11, the phrase “means of generating …” invokes 35 U.S.C. 112(f). To support this position, the Examiner notes the following. The term “means” for performing the claimed function is used. Further, the term “means” is modified by functional language “of generating”. Lastly, the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function.
These claims invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited function. Therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Unclear Scope
Claim 4 is directed to a system comprising claimed structure of a first entity comprising at least a first communication device, at least one further entity comprising at least one further communications device, and at least one peer-to-peer network. However, the claim recites limitations directed to a peer-to-peer application (e.g. “the peer-to-peer application comprises encryption means and/or signature means and/or verification means, wherein at least one means of the encryption means and/or signature means and/or verification means is configured to store at least each supply medium transaction agreement generated”). As such, it is unclear whether the claims are solely directed towards the first entity comprising at least a first communication device, at least one further entity comprising at least one further communications device, and at least one peer-to-peer network, or a combination of the first entity comprising at least a first communication device, at least one further entity comprising at least one further communications device, and at least one peer-to-peer network with the peer-to-peer application. Therefore, the scope is unclear. 
Claim 6 recites “at least one metering device may be provided …” without reciting the claimed structure that this function is attributed to. Therefore, it is unclear whether this limitation is directed to the first entity comprising at least a first communication device, at least one further entity comprising at least one further communications device, or the at least one peer-to-peer network. Therefore, the scope is unclear. 
Claim 6 is directed to a system comprising claimed structure of a first entity comprising at least a first communication device, at least one further entity comprising at least one further communications device, and at least one peer-to-peer network. However, the claim recites limitations directed to at least one metering device (e.g. “at least one metering device may be provided which is configured to record the quantity of supply medium transferred via a connection of an entity to the physical supply channel network”). As such, it is unclear whether the claims are solely directed towards the first entity comprising at least a first communication device, at least one further entity comprising at least one further communications device, and at least one peer-to-peer network, or a combination of the first entity comprising at least a first communication device, at least one further entity comprising at least one further communications device, and at least one peer-to-peer network with the at least one metering device. Therefore, the scope is unclear. 
Claim 9 is directed to a communications device comprising claimed structure of at least one communications module. However, the claim recites limitations directed to a peer-to-peer network (e.g. “at least one communications module configured to communicate with a peer-to-peer network providing a peer-to-peer application”). As such, it is unclear whether the claims are solely directed towards the communications device comprising claimed structure of at least one communications module, or a combination of the communications device comprising claimed structure of at least one communications module with the peer-to-peer network. Therefore, the scope is unclear
See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claim 7 is also rejected as it depend from claim 6.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alam “Bitcoin for Smart Trading in Smart Grid”.

Claim 1:
Alam discloses:
a first entity connectable to at least one physical supply channel network (I. Introduction “home owners within the smart grid”)
at least one further entity connectable to the physical supply channel network (I. Introduction “home owners within the smart grid”)
at least one peer-to-peer network (Fig.1) configured to provide a peer-to-peer application (I. Introduction “A decentralized beneficial system”; A. Assumption “a secure data storage” and “a public order-book or database”; C. Proof of trading concept “the Bitcoin block chain” and “the order-book or database”)
wherein the first entity comprises at least a first communications device connectable to the peer-to-peer network (A. Assumption “the smart meters (SM) have access to the Internet, at least intermittently, through some open-access and secure Wi-Fi infrastructure”)
wherein the at least one further entity comprises at least one further communications device connectable to the peer-to-peer network (A. Assumption “the smart meters (SM) have access to the Internet, at least intermittently, through some open-access and secure Wi-Fi infrastructure”)
wherein at least one of the communications devices is configured at least to cause generation of a supply medium transaction agreement about the physical exchange of a supply medium between the first entity and the further entity by means of the peer-to-peer application by sending a message, comprising instructions for generating a supply medium transaction agreement (A. Assumption “buy and sell orders for energy are submitted to a public order-book or database and orders are matched either in continuous time or at discrete market closing times using some close to equilibrium price”; C. Proof of trading concept “If both buyers and seller agree to register the transaction, it is recorded in the orderbook with their signature”)
wherein at least one of the communications devices is configured to generate at least one query message comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion and/or at least one acceptance message comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion (A. Assumption “buy or sell orders for energy are submitted to a public order-book or database and orders are matched either in continuous time or at discrete market closing times using some close to equilibrium price”) based on a supply medium plan created for the first entity or the at least one further entity, respectively, of the communications device (I. Introduction “The smart grid was designed to support the “smart” integration of the (surplus) energy originating from home owners within the smart grid; home owners can produce energy (e.g., from solar power) and sell their surplus back to the utility provider (see Figure 1)”)

Claim 2:
Alam discloses all limitations of claim 1. Alam also discloses:
the peer-to-peer application is a decentralized register (I. Introduction “A decentralized beneficial system”; A. Assumption “a secure data storage” and “a public order-book or database”; C. Proof of trading concept “the Bitcoin block chain” and “the order-book or database”)
the decentralized register is readable by at least some participants of the peer-to-peer network (C. Proof of trading concept “The home owners may lookup the order-book or database for previous purchase records that were recorded/registered in the transaction server (TS)”)

Claim 3:
Alam discloses all limitations of claim 1. Alam also discloses:
each computer in the peer-to-peer network comprises the peer-to-peer application (A. Assumption “a secure data storage through a dedicated transaction server that supports autonomous cryptographic functionality”)




Claim 4:
Alam discloses all limitations of claim 1. Alam also discloses:
the peer-to-peer application comprises encryption means and/or signature means and/or verification means, wherein at least one means of the encryption means and/or signature means and/or verification means is configured to store at least each supply medium transaction agreement generated (A. Assumption “buy and sell orders for energy are submitted to a public order-book or database and orders are matched either in continuous time or at discrete market closing times using some close to equilibrium price”; C. Proof of trading concept “If both buyers and seller agree to register the transaction, it is recorded in the orderbook with their signature”)

Claim 5:
Alam discloses all limitations of claim 1. Alam also discloses:
the peer-to-peer application is a block chain comprising at least two blocks connected to one another (I. Introduction “A decentralized beneficial system”; A. Assumption “a secure data storage” and “a public order-book or database”; C. Proof of trading concept “the Bitcoin block chain” and “the order-book or database”)

Claim 6:
Alam discloses all limitations of claim 1. Alam also discloses:
at least one metering device may be provided which is configured to record the quantity of supply medium transferred via a connection of an entity to the physical supply channel network; at least one of the communications devices is configured to transmit a measured supply medium quantity to the peer-to-peer application (A. Assumption “a secure data storage through a dedicated transaction server that supports autonomous cryptographic functionality. These can be facilitated via control commands (controller) in an operating system or cloud for the smart meter. The controller (which may be hosted by a transaction server) is able to keep track (if allowed) how much energy is fed or withdrawn into the grid by particular group of users in an area”; C. Proof of trading concept “The controller obtains consumption values and outputs measurements from smart meters”; D. Privacy preserving scenario “The smart meter forwards consumption values and outputs measurements during the billing periods”)


Claim 7:
Alam discloses all limitations of claim 1. Alam also discloses:
at least one of the communications devices is configured to cause generation of a transaction criterion transaction based on at least one transaction criterion specified in a supply medium transaction agreement and the measured supply medium quantity (I. Introduction “The smart grid was designed to support the “smart” integration of the (surplus) energy originating from home owners within the smart grid; home owners can produce energy (e.g., from solar power) and sell their surplus back to the utility provider (see Figure 1)”)

Claim 8:
Alam discloses:
causing generation of at least one supply medium transaction agreement about the physical exchange of a supply medium between the first entity and the other entity by means of the peer-to-peer application by sending a message, comprising instructions for generating a supply medium transaction agreement (A. Assumption “buy and sell orders for energy are submitted to a public order-book or database and orders are matched either in continuous time or at discrete market closing times using some close to equilibrium price”; C. Proof of trading concept “If both buyers and seller agree to register the transaction, it is recorded in the orderbook with their signature”)
wherein at least one query message, comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion, and/or at least one acceptance message, comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion, is generated (A. Assumption “buy or sell orders for energy are submitted to a public order-book or database and orders are matched either in continuous time or at discrete market closing times using some close to equilibrium price”) based on a supply medium plan created for at least one of the entities of the communications device (I. Introduction “The smart grid was designed to support the “smart” integration of the (surplus) energy originating from home owners within the smart grid; home owners can produce energy (e.g., from solar power) and sell their surplus back to the utility provider (see Figure 1)”)




Claim 9:
Alam discloses:
at least one communications module configured to communicate with a peer-to-peer network providing a peer-to-peer application
wherein the communications module is configured to cause generation of a supply medium transaction agreement about the physical ex-change of a supply medium between the first entity and a further entity by means of the peer-to-peer application by sending a message, comprising instructions for generating a supply medium transaction agreement (A. Assumption “buy and sell orders for energy are submitted to a public order-book or database and orders are matched either in continuous time or at discrete market closing times using some close to equilibrium price”; C. Proof of trading concept “If both buyers and seller agree to register the transaction, it is recorded in the orderbook with their signature”)
wherein the communications device is configured to generate at least one query message, comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion, and/or at least one acceptance message, comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion (A. Assumption “buy or sell orders for energy are submitted to a public order-book or database and orders are matched either in continuous time or at discrete market closing times using some close to equilibrium price”) based on a supply medium plan created for the entity of the communications device (I. Introduction “The smart grid was designed to support the “smart” integration of the (surplus) energy originating from home owners within the smart grid; home owners can produce energy (e.g., from solar power) and sell their surplus back to the utility provider (see Figure 1)”)

Claim 10:
Alam discloses:
causing generation of a supply medium transaction agreement about the physical exchange of a supply medium between the first entity and a further entity by means of a peer-to-peer application by sending a message, comprising instructions for generating a supply medium transaction agreement (A. Assumption “buy and sell orders for energy are submitted to a public order-book or database and orders are matched either in continuous time or at discrete market closing times using some close to equilibrium price”; C. Proof of trading concept “If both buyers and seller agree to register the transaction, it is recorded in the orderbook with their signature”)
generating at least one query message, comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion, and/or at least one acceptance message, comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion (A. Assumption “buy or sell orders for energy are submitted to a public order-book or database and orders are matched either in continuous time or at discrete market closing times using some close to equilibrium price”) based on a supply medium plan created for the entity of the communications device (I. Introduction “The smart grid was designed to support the “smart” integration of the (surplus) energy originating from home owners within the smart grid; home owners can produce energy (e.g., from solar power) and sell their surplus back to the utility provider (see Figure 1)”)

Claim 11:
Alam discloses:
means for receiving at least one message, comprising instructions for generating a supply medium transaction agreement, from a communications device of a first entity connectable to a physical supply channel network, wherein the message from the first entity can cause the generation of a supply medium transaction agreement about the physical exchange of a supply medium between the first entity and a further entity; means of generating the supply medium transaction agreement upon receipt of the message (A. Assumption “buy and sell orders for energy are submitted to a public order-book or database and orders are matched either in continuous time or at discrete market closing times using some close to equilibrium price”; C. Proof of trading concept “If both buyers and seller agree to register the transaction, it is recorded in the orderbook with their signature”)
wherein at least one query message, comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion, and/or at least one acceptance message, comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion (A. Assumption “buy or sell orders for energy are submitted to a public order-book or database and orders are matched either in continuous time or at discrete market closing times using some close to equilibrium price”) based on a supply medium plan created for the entity of the communications device, is received (I. Introduction “The smart grid was designed to support the “smart” integration of the (surplus) energy originating from home owners within the smart grid; home owners can produce energy (e.g., from solar power) and sell their surplus back to the utility provider (see Figure 1)”)

Claim 12:
Alam discloses:
receiving of at least one message, comprising instructions for generating a supply medium transaction agreement, from a communications device of a first entity connectable to a physical network, wherein the message from the first entity can cause the generation of a supply medium transaction agreement about the physical exchange of a supply medium between the first entity and a further entity; generating of the supply medium transaction agreement upon receipt of the message (A. Assumption “buy and sell orders for energy are submitted to a public order-book or database and orders are matched either in continuous time or at discrete market closing times using some close to equilibrium price”; C. Proof of trading concept “If both buyers and seller agree to register the transaction, it is recorded in the orderbook with their signature”)
wherein at least one query message, comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion, and/or at least one acceptance message, comprising a supply medium quantity indication, a period of time and/or at least one transaction criterion (A. Assumption “buy or sell orders for energy are submitted to a public order-book or database and orders are matched either in continuous time or at discrete market closing times using some close to equilibrium price”) based on a supply medium plan created for the entity of the communications device is received (I. Introduction “The smart grid was designed to support the “smart” integration of the (surplus) energy originating from home owners within the smart grid; home owners can produce energy (e.g., from solar power) and sell their surplus back to the utility provider (see Figure 1)”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ari Shahabi/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685